Citation Nr: 0432155	
Decision Date: 12/03/04    Archive Date: 12/14/04

DOCKET NO.  01-04 326A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
chronic lung disability, including bronchial asthma.

2.  Entitlement to service connection for a chronic lung 
disability, including bronchial asthma.

3.  Entitlement to service connection for residuals of a head 
injury, including neuropsychological disability manifested by 
symptoms, including headaches, blackout spells, memory loss, 
dizziness and seizures.


REPRESENTATION

Appellant represented by:	The American Legion



WITNESSES AT HEARING ON APPEAL

Appellant and M.A.M.


ATTORNEY FOR THE BOARD

Christopher B. Moran, Counsel


INTRODUCTION

The veteran had honorable active service from June 1977 to 
June 1980.  His awards and decorations included the Good 
Conduct Medal.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1992 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama which denied service connection for 
residuals of a head injury, including headaches and blackout 
spells, and an August 2000 rating decision by the VA RO in 
Montgomery, Alabama which declined to reopen a claim for 
service connection for a chronic lung disability, including 
bronchial asthma.

This case was previously remanded by the Board in December 
2003 for issuance of a Statement of the Case (SOC) on the 
issue of service connection for residuals of a head injury.

A historical review of the record shows that in October 1992 
the RO denied service connection or residuals of a head 
injury, including headaches and blackout spells.  Service 
connection was also denied for chronic lung disability, 
including bronchial asthma.  The veteran was notified of the 
denial of his claims and of his appeal rights.

In November 1992, the veteran submitted a Notice of 
Disagreement (NOD) to the October 1992 RO rating decision in 
which he did not specify the issue or issues he was 
appealing.

In a statement received at the RO on January 25, 1993, the 
veteran specifically noted his disagreement with the denial 
of service connection for residuals of a head injury and 
requested that the RO furnish him with all necessary 
documents regarding his appeal.

In a February 1993 letter to the veteran, the RO requested 
the veteran file an adequate NOD specifying the specific 
determination with which he disagreed.  

In mid 2000, the veteran filed a reopened claim for service 
connection for residuals of a head injury and a lung 
disability, including bronchial asthma.  

In an August 2000 rating decision, the RO determined that the 
veteran had not submitted new and material evidence which 
warranted reopening the claims for service connection for 
residuals of a head injury and a lung disability, including 
bronchial asthma, which had been denied in the unappealed 
October 1992 rating decision.

In February 2001, the veteran filed an NOD to the August 2000 
rating decision as to both issues denied.  Following issuance 
of a statement of the case (SOC), the veteran filed a timely 
substantive appeal.  

In December 2003, the Board held that the record showed that 
the veteran had filed a timely NOD to the RO's denial of 
service connection for residuals of a head injury in the 
October 1992 rating decision.  The Board remanded the case, 
in part, for the RO to issue an SOC on the issue of 
entitlement to service connection for residuals of a head 
injury on a de novo basis.  An SOC on the matter was sent to 
the veteran in March 2004.

The fact that the veteran did not file a substantive appeal 
to the March 2004 SOC is of no consequence as he had already 
perfected a timely substantive appeal regarding the issue of 
service connection for a head injury as encompassed in the 
February 2001 SOC.  

The issue regarding the veteran's claim of service connection 
for chronic residuals of a head injury has been restated on 
the title page to reflect a de novo review of such issue, as 
warranted by the procedural history cited above.  

In August 2004, the veteran attended a hearing before the 
undersigned Acting Veterans Law Judge sitting at the RO in 
Montgomery, Alabama.  The hearing transcript is on file.  

In September 2004, the veteran submitted additional medical 
evidence in support of his claims on appeal with waiver of 
initial RO review.  The Board has considered that evidence in 
reaching its decisions on the matters on appeal.  

The issue of entitlement to service connection for a chronic 
lung disability, including bronchial asthma on a de novo 
basis, has been added to the issues on appeal.  


FINDINGS OF FACT

1.  Evidence submitted subsequent to the RO's October 1992 
rating decision on the issue of service connection for a 
chronic lung disability, including bronchial asthma, bears 
directly and substantially on the issue at hand, is neither 
cumulative nor redundant, and is so significant that it must 
be considered in order to fairly decide the merits of the 
claim. 

2.  Competent medical evidence fails to demonstrate an 
etiological link or nexus between the veteran's current 
chronic lung disease process shown as COPD/asthma, as first 
demonstrated many years postservice, and the bronchitis 
process treated in service, in view of the lack of 
postservice continuity of pulmonary symptoms and normal 
interim pulmonary evaluations.  

3.  The superficial scalp laceration treated in service was 
not more than an acute and transitory event, which completely 
resolved in service, without any demonstrable chronic 
residuals noted on subsequent medical examinations.

4.  Competent medical evidence fails to establish an 
etiological link or nexus between any post service 
neuropsychological disability manifested by headaches, 
blackout spells, memory loss, dizziness and seizures, and any 
incident or event in active service.  


CONCLUSIONS OF LAW

1.  Evidence submitted since the October 1992 rating decision 
denying service connection for a chronic lung disability, 
including bronchial asthma, is new and material, and the 
veteran's current claim for such benefit is reopened.  38 
U.S.C.A. §§ 5104, 5108, 7105 (West 2002); 38 C.F.R. 
§ 3.156(a) (2001); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.1103 
(2004). 

2.  A chronic lung disease process, variously diagnosed, 
including COPD/asthma and bronchial asthma, was not incurred 
in or aggravated by active duty.  
38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 
3.303(b)(d), 3.307, 3.309 (2004).   

3.  Chronic residuals of a head injury, including 
neuropsychological disability manifested by headaches, 
blackout spells, memory loss, dizziness and seizures were not 
incurred in or aggravated by active service; nor may a 
seizure disorder, psychosis or other pertinent disease of the 
nervous system be presumed to have been incurred therein.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5107 (West 2002); 
38 C.F.R. §§ 3.303(b)(d), 3.307, 3.309 (2004).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

As a preliminary matter, the Board finds that VA has 
satisfied its duties to the veteran under the Veterans Claims 
Assistance Act of 2000 (VCAA).

In a February 2003 letter, the RO notified the veteran of the 
information and evidence needed to substantiate and complete 
his claim, of what part of that evidence he was to provide, 
and what part VA would attempt to obtain for him.  Additional 
medical evidence was subsequently submitted by the veteran 
which was considered by the RO.  38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b)(1) (2004); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  

The letter also requested that the veteran tell the RO about 
any additional information or evidence he wanted VA to try to 
get for him.  Pelegrini v. Principi (Pelegrini II), 18 Vet. 
App. 112 (2004).  

It is noted that the original rating decision on appeal for 
service connection for residuals of a head injury was in 
September 1992, more than eight years prior to the enactment 
of the VCAA.  Therefore, the veteran did not receive a VCAA 
notice prior to the initial rating decision denying his 
claim.  Nonetheless, the Board finds that the lack of such a 
pre-decision notice is not prejudicial to the veteran.  VCAA 
notice was provided by the RO prior to the transfer and 
certification of the veteran's case to the Board, and the 
content of the notice fully complied with the requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).

It is also noted that the original rating decision on appeal 
to reopen the claim for service connection for a chronic lung 
disability was in June 2002, and the veteran did not receive 
a VCAA notice prior to the initial rating decision denying 
his claim.  However, the veteran had received a previous 
rating decision denying his claim for an increased rating in 
June 2000, from which he did not appeal.  In that rating 
decision the RO notified the veteran of what the evidence 
needed to show for an increased rating and what the evidence 
of record did show.  The Board finds that the lack of a pre-
decision notice with respect to the claim for an increased 
rating for hypertension is not prejudicial to the veteran.  
VCAA notice was provided by the RO prior to the transfer and 
certification of the veteran's case to the Board, and the 
content of the notice fully complied with the requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).

The Board further notes that the veteran is represented and 
has been provided with every opportunity to submit evidence 
and argument in support of his claim and to respond to VA 
notices. 

The VCAA places an enhanced duty on VA to assist claimants in 
obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2004).  
In this case, the veteran's service medical records are on 
file and the RO has obtained all available post-service VA 
and private medical records identified by the veteran.  38 
U.S.C.A. § 5103A(c) (West 2002); 38 C.F.R. § 3.159(c)(2), (3) 
(2004).

As addressed below, the veteran has provided no competent 
evidence that he has either a current chronic lung disability 
or chronic residuals of a head injury related to his active 
service.  Absent such evidence, the Board has no obligation 
to provide a medical examination.  Wells v. Principi, 326 F. 
3d. 1381, 1384 (Fed. Cir. 2003).  

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the veteran.  38 U.S.C.A. § 5103A(d) 
(West 2002); 38 C.F.R. § 3.159(c)(4) (2004).  

Legal Criteria

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§1110, 1131 (West 2002).  A showing of 
chronic disease in service requires a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time.   
Isolated findings, or a diagnosis including the word 
"chronic," are not sufficient to establish service 
connection.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b) (2004).  Service connection may be also granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (2004).

In order to prevail on the issue of service connection, there 
must be medical evidence of a (1) current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).

If the disorder is a psychosis, seizure disorder or other 
organic disease of the nervous system, service connection may 
be granted if manifested to a compensable degree within one 
year following separation from service.  38 U.S.C.A. §§ 1101, 
1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2004).

The Board does not have jurisdiction to consider a previously 
adjudicated claim unless new and material evidence is 
presented.  Barnett v. Brown, 83 F.3d 1380, 1384 (Fed. Cir. 
1996).

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001).

38 C.F.R. § 3.156 was recently amended, and the standard for 
finding new and material evidence was changed.  66 Fed. Reg. 
45,620, 45,630 (August 29, 2001) (codified at 38 C.F.R. § 
3.156(a)).  However, this change in the law is not applicable 
with respect to the claim of service connection for a lung 
disability, including bronchial asthma, because the veteran's 
claim was not filed on or after August 29, 2001, the 
effective date of the amendment.  

If new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156(a).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

When, after consideration of all the evidence and material of 
record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  38 
C.F.R. §§ 3.102, 4.3 (2004).

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
lung disability, including bronchial asthma 

Factual Background

The evidence on file at the time of the unappealed October 
1992 RO rating decision shows that the veteran's service 
medical records between May 1978 and May 1979 revealed 
episodes of treatment for initial symptoms of mild chronic 
bronchitis, manifested by wheezing and rhonchi.  The 
remaining service medical records dating through mid 1980 
were silent for any pertinent pulmonary problems including 
bronchitis.  In March 1980, a chest evaluation was normal.  
The veteran was seen for some upper respiratory (sinus) 
complaints, including cold and flu symptoms of no 
consequence.  

Private medical records reflecting treatment between 1981 and 
1990, for various complaints, are silent for pertinent 
complaints or objectively demonstrated pulmonary pathology.  
A September 1981 clinical entry referred to a past history of 
hospitalization in 1980 for an episode of bronchitis, but no 
details were reported.  The veteran's complaints at the time 
of the September 1981 clinical entry merely consisted of a 
cold, coughing, headaches, stomach cramps and nosebleeds that 
were attributed to an upper respiratory infection (URI).  

In an October 1992 rating decision, the RO denied service 
connection for a chronic pulmonary disability, including 
bronchial asthma, as not currently demonstrated.  The 
veteran's pertinent respiratory complaints in service were 
considered acute and transitory in nature as there was no 
evidence of objectively demonstrated pulmonary disability 
post service.  The veteran was notified of the decision, but 
did not file a timely appeal.

Pertinent evidence submitted following the October 1992 RO 
rating decision consisted of private and VA medical records 
between 1990 and 2004 showing no evidence of pulmonary 
disease, either on objective evaluations or chest x-rays.  
Clinical evaluations of the lungs were normal.  Chest x-rays 
essentially showed clear lung fields with normal pulmonary 
vasculature.  The veteran was seen for unrelated matters 
during this time with no evidence of pulmonary complaint or 
related treatment noted until approximately June 2004.  

VA treatment records in June 2004 refer to a recent diagnosis 
of chronic obstructive pulmonary disease (COPD) and asthma.  

In August 2004, the veteran attended a hearing before the 
undersigned Acting Veterans Law Judge sitting at the RO at 
which the veteran related his current pulmonary problems to 
the treatment of bronchitis in service.  

Analysis

The veteran seeks to reopen his claim of entitlement to 
service connection for a lung disability, including bronchial 
asthma, which was denied by the RO in October 1992.  He 
claims that he developed a chronic lung disability in service 
and that his current pulmonary problems are related to the 
respiratory symptoms noted in service.

When an appellant seeks to reopen a finally denied claim, the 
Board must review all of the evidence submitted since that 
action to determine whether the claim should be reopened and 
readjudicated on a de novo basis.  Glenn v. Brown, 6 Vet. 
App. 523, 529 (1994).

The evidence at the time of the unappealed October 1992 RO 
rating decision showed that the bronchitis treated in service 
was not more than acute and transitory in nature, since the 
postservice medical evidence at that time failed to show the 
presence of an objectively demonstrated chronic lung 
disability, including bronchial asthma.  There was no 
evidence of a current lung disability at that time of the 
October 1992 RO rating decision, however diagnosed.  

The probative evidence obtained in connection with the 
veteran's attempt to reopen his claim consists of pertinent 
VA medical records noting the presence of a current lung 
disease process diagnosed as COPD/asthma.  

The Board considers the additional evidence to be both new 
and material as it contributes to a more complete picture of 
the circumstances pertaining to the veteran 's claim.

Accordingly, the veteran's claim of entitlement to service 
connection for a lung disability, including bronchial asthma 
is reopened.  38 C.F.R. § 3.156(a).

Service Connection for a Lung Disability, including Bronchial 
Asthma

The record shows that the medical evidence of record dating 
between approximately 1990 and mid 2000 is without findings 
of complaint, treatment or objectively demonstrated findings 
of pulmonary disease.  The current evidence shows a chronic 
pulmonary disability diagnosed as COPD/asthma in June 2004.  

The evidence shows the veteran was treated in service for 
mild bronchitis between approximately May 1978 and May 1979.  
During such period of treatment the veteran's bronchitis was 
described as chronic.  However, the veteran's subsequent 
service medical records, through his separation from active 
service, do not show a continuation of a bronchitis process.

Post service medical records dating from approximately early 
1981 through mid 2004 are without pertinent complaint, 
treatment or objective findings of a chronic pulmonary 
disability, however diagnosed, including bronchial asthma.  
During this time, clinical evaluations of the lungs and chest 
x-rays, when undertaken, were normal.  The first postservice 
evidence of a chronic pulmonary disability, currently 
diagnosed as COPD/asthma, dates only from June 2004, many 
years following the veteran's of active service.

There is no continuity of symptomatology demonstrated by the 
medical evidentiary record.  Moreover, the competent medical 
evidence of record essentially discounts any link between the 
post service diagnosed pulmonary disease process with 
symptomatology reported in the veteran's remote period of 
service.

The only evidence in support of the veteran's claim for 
service connection for a lung disorder, to include bronchial 
asthma, are the statements and testimony provided by the 
veteran himself.  In this regard, the record does not reflect 
that the veteran possesses a recognized degree of medical 
knowledge so as to render a competent opinion as to the 
etiology of his lung disorder.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).

Simply put, the competent and probative medical evidence of 
record fails to establish that the veteran has a lung 
disorder, however diagnosed, including bronchial asthma, that 
is linked to active service on any basis.

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim of 
entitlement to service connection for a lung disorder, 
including bronchial asthma.  Gilbert v. Derwinski, 1 Vet. 
App. 49, 53 (1990).

Service connection for a lung disorder, including bronchial 
asthma is not warranted.
Service Connection for Residuals of a Head Injury

Factual Background

The veteran's service medical records are silent for any 
pertinent findings until approximately May 30, 1978, when he 
was seen for head cold complaints which included headaches.  
On September 1, 1979, he was treated by a service physician 
for a laceration of the scalp incurred when the veteran was 
hit in the head with a bottle.  The laceration was described 
as small and situated on the left posterior area of the 
skull.  There was no report of loss of consciousness (LOC) 
associated with the head injury.  

Physical examination showed that his pupils were equal and 
essentially reacted to light and accommodation but were 
sluggish.  The veteran was oriented as to place and time.  He 
was descried as combative at times but no specific details 
were noted.  ETOH (alcohol) intoxication was noted.  The 
veteran made no specific complaint related to the scalp 
laceration.  No pertinent objective findings other than the 
small skull laceration were noted.

The veteran was seen on followup the next day.  No pertinent 
complaint or objective finding was noted and the veteran was 
returned to full duty.

A general physical examination report undertaken in mid 
September 1979 was silent for any complaint or finding 
regarding residuals of a head injury earlier that month.  
Service medical records dated between November 1979 and 
December 1979 are likewise silent for any residuals of a head 
injury.  In January 1980 the veteran was seen for general 
complaints of runny nose, productive cough and headaches due 
to a common cold.  

On January 25, 1980, the veteran was seen for complaints of 
bleeding from the right nostril with throbbing headaches.  He 
said that his headaches started three weeks earlier.  The 
veteran reported a history of head trauma in September 1979 
and having problems of spontaneous nosebleed without warning.  
The assessment noted possible nasal damage associated with 
history of a fractured nose eight years earlier.  He was 
referred to the dispensary for followup.  At the dispensary 
that same day, the veteran's nosebleeds were evaluated.  Also 
noted was tension type headaches over the front occipital 
region.

Service medical record entries dated March 18, 1980, March 
19, 1980 and March 26, 1980 are silent for any pertinent 
complaint or finding.  On March 28, 1980, the veteran was 
seen complaining of cold symptoms including headaches.  
Following examination, the assessment was head cold.  

Private medical records between January 1981 and March 1990 
generally refer to treatment for symptoms of upper 
respiratory infection (URI), allergic reactions, hearing loss 
and other nonrelevant problems.  A September 1981 clinical 
entry notes the veteran's reported history of hospitalization 
for headaches in 1980.

Private hospital records in May 1990 show the veteran was 
admitted on an emergency basis for a syncopal episode.  He 
was employed as a construction worker and passed out 
completely at work and did not come to until he presented to 
the hospital.  He had no memory of what had happened.  He 
related no prior symptomatology or problems.  No prior 
history of syncopal episodes was noted.  Skull x-ray was 
considered as generally unremarkable.  Computerized 
tomography (CT) scan of the head was normal.  Following a 
diagnostic workup the syncopal episodes were considered as 
secondary to cardiac arrhythmia.  

A November 1990 private hospital record noted a provisional 
diagnosis of grand mal seizure.

A November 1990 VA medical record noted possible alcohol 
related seizure disorder.  

A January 1992 VA medical certificate noted the veteran 
reported a 15-year history of chronic headaches.  He reported 
being told he had a seizure the prior day and noted a 
previous seizure three months earlier.  It was noted that a 
prior CT scan of the head and EEG were negative.  The veteran 
reported drinking alcohol up to a six-pack per day.  
Questionable alcohol related seizures were noted.  
VA hospital and treatment records dated in late 1992 show the 
veteran was hospitalized and placed on detoxification 
protocol.  He reportedly acted bizarre even when not drinking 
or using drugs.  It was noted that the veteran tried to 
relate his problems to an old blow to the head while in 
service.  He complained of depression and admitted to 
auditory and visual hallucinations.  Neuropsychological 
testing revealed deficits in attention, word finding 
difficulty, memory, learning, and visuospatial abilities.  It 
was noted that the deficits were likely caused by his long-
standing pattern of alcohol and drug abuse.  It was noted 
that, if the veteran were suffering from genuine seizures, 
the possibility of further damage was raised.  Frontal lobe 
functions, as measured by neuropsychological tests, seemed 
intact, thereby suggesting a nonorganic cause to his 
explosive behavior.  

The medical record noted a history of the veteran using 
crack, amphetamines and LSD in the past.  The veteran 
complained of frequent headaches and blackouts.  It was noted 
that it was possible that he was experiencing vascular 
headaches or migraine. A neurology consult concluded that the 
veteran was experiencing mixed vascular headaches and 
recommended a magnetic resonance imaging (MRI) scan of the 
brain.  Subsequent results were noted as normal.  

At the time of his release from the hospital, the veteran was 
not considered psychotic.  He was well detoxified and had not 
abused any substances since being hospitalized.  He had no 
blackout or explosive episodes.  His headaches were less 
frequent and he was less angry.  He was counseled about his 
drug and substance abuse.  A head CT scan for headaches was 
normal.  An earlier dated CT scan in February 1992 reviewed 
for comparison purposes was likewise normal.  

November 1997 private hospital records show the veteran was 
admitted through the emergency room with history of sudden 
onset of rapid heart beat.  He was described as a known case 
of paroxysmal atrial fibrillation treated several times 
through private and VA facilities.  On admission physical 
examination, a neurologic evaluation showed no evidence of 
headache or seizure disorders.  A grossly intact neurological 
evaluation was noted.  

In an April 2000 VA psychological examination report it was 
noted as history that the veteran was previously treated for 
substance abuse in 1992 and headaches in 1998.  He took 
aspirin for headaches.  On mental status examination his 
short-term memory, attention/concentration span and judgment 
were poor.  Diagnosis was polydrug dependence.  

An April 2000 VA mental health clinical note referred to the 
veteran's history of seizures and headaches and his report of 
a head injury in the 1970's without loss of consciousness.   
The veteran complained of forgetfulness about things he is 
supposed to do in the future.  The examining psychologist 
noted that the etiology of the veteran's memory problems was 
likely related to his history of heavy substance abuse.  

A June 2000 VA clinical record shows the veteran was 
incarcerated for drug abuse.  He made no pertinent complaint.  
A general physical examination was silent for any pertinent 
complaint, finding or diagnosis.  A clinical evaluation of 
the head was negative.  A neurologic evaluation was normal.

VA medical records in June 2004 reflect that the veteran 
continued to complain of headaches.  

At an August 2004 hearing before the undersigned Acting 
Veterans Law Judge, The veteran related his current 
neurologic symptoms, including headaches, memory loss, and 
dizziness, to a head injury in service.  He noted that the 
events leading-up to his head injury included his going to 
the base club in the Philippines for a beer as he was off 
duty and such activity was the usual pattern for the off duty 
servicemen to follow.  The veteran noted that he left the 
club to meet a friend and on his way, three Marines started 
taunting him and threw an object which struck him in the 
head.  He became dazed and felt blood running down his hair.  
He ran for help.  He noted getting weak and losing a lot of 
blood.  

He said he awoke the next day in sickbay with his head 
bandaged.  He noted that once he started regaining 
consciousness, his head ached and his headaches started.  He 
said that the doctor who treated him in sickbay said he would 
lose his sight as he grew older.  He said he had continued 
memory loss and headaches in service following the head 
injury which continued over the years.  

Analysis

The veteran essentially claims that he developed chronic 
psychoneurologic disability (ies) manifested by symptoms, 
including headaches, memory loss, dizziness and seizures as 
residuals of a head injury in active service.  

The Board notes that the March 2004 SOC reflects, in addition 
to a finding that there are no chronic residuals of the in-
service head injury, that the RO found that the in-service 
head injury resulted from the veteran's willful misconduct 
because his service medical records showed he was intoxicated 
at the time of the head injury.  

The veteran is apparently the only identified witness to the 
facts and circumstances surrounding his head injury in 
service in September 1979.  He has provided statements and 
testimony on such matter.  No police report was filed.  His 
alleged attackers in service were never identified.  No 
adverse administrative action was taken against the veteran 
or anyone else on the matter.  The treating physician at the 
time of the head injury noted that the veteran was 
intoxicated; however, no findings from sobriety testing, 
including blood alcohol level or specific observations, 
including the smell of alcohol on the veteran's breath and/or 
slurred speech were noted that would help substantiate such a 
conclusion.  While the veteran was described as combative, 
the Board notes that the record does not show other than that 
the veteran, a young Marine at the time, had just been 
assaulted by a group of individuals. 

The veteran's DD 214 reflects receipt of an honorable 
discharge, receipt of a good conduct medal and no lost time.  
Accordingly, the Board finds that there is no legal basis for 
the RO's conclusion that the veteran's in-service head injury 
was due to his willful misconduct.

Notwithstanding, the overwhelming competent medical evidence 
of record shows that a chronic residual disability did not 
result from the in-service head injury.  

The veteran's service medical records show that, in September 
1979, while performing active service, he sustained a 
superficial laceration of the scalp which was cleaned.  There 
was no evidence of LOC associated with the head injury or 
significant bleeding.  On mental status testing, he was well 
oriented.  Significantly, there was no complaint or finding 
of any particular neuropsychological symptom(s), including 
headaches, memory loss, blackout spells, dizziness or 
seizures noted at that time or on followup evaluation the 
next day.  The veteran was returned to full duty the 
following day without any activity restrictions.  

Subsequent service medical records are essentially silent for 
any pertinent complaints or findings of chronic residuals of 
a head injury, including related neuropsychological 
disability (ies) manifested by headaches, blackout spells, 
memory loss, dizziness or seizures.  The episodes of 
headaches noted both prior to the September 1979 head injury 
and several months following the head injury were generally 
associated with unrelated acute and transitory episodes of 
head colds and/or of tension-type origin, as opposed to 
traumatic etiology.  The veteran's laceration of the scalp is 
not shown other than to have healed completely, without any 
identifiable underlying residual scar demonstrated on 
objective examination.  All head and skull CT scans and MRI 
reports of record are normal.  

Post service VA and private competent medical evidence of 
record between January 1981 and June 2004 fails to establish 
an etiologic link or nexus between any current 
neuropsychological disability manifested by symptoms, 
including headaches, blackout spells, memory loss, dizziness 
and seizures, as first noted postservice, and the veteran's 
head injury in active service.  Rather, the competent medical 
evidence of record relates the onset of the claimed current 
symptoms to postservice etiology, in particular, a long 
history of drug and alcohol abuse.  Nor is there any medical 
evidence of a relationship between the veteran's current 
symptoms and alleged continuity of symptomatology.

The record does not include a competent medical opinion 
favorable to the claim.   In this regard, the medical reports 
which include the veteran's reported history relating his 
current symptoms to the head injury in service, but do not 
include medical opinions linking the veteran's in-service 
head injury to his current symptoms, do not provide the 
requisite nexus.  The mere transcription of lay history, 
unenhanced by additional comment by the transcriber, does not 
become competent medical evidence merely because the 
transcriber is a medical professional.  LeShore v. Brown, 8 
Vet. App. 406, 409 (1995).

Simply put, the competent and probative medical evidence of 
record fails to establish that the veteran has chronic 
residuals of a head injury, including neuropsychological 
disability manifested by symptoms, including headaches, 
blackout spells, memory loss, dizziness and seizures, linked 
to active service on any basis.

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim of 
entitlement to service connection for chronic residuals of a 
head injury.















ORDER

The veteran having submitted new and material evidence to 
reopen a claim of entitlement to service connection for a 
chronic lung disability, including bronchial asthma, the 
appeal is granted to this extent only.

Entitlement to service connection for a lung disability, 
including bronchial asthma on a de novo basis, is denied.  

Entitlement to service connection for chronic residuals of a 
head injury, including neuropsychological disability 
manifested by symptoms, including headaches, blackout spells, 
memory loss, dizziness and seizures is denied.



	                        
____________________________________________
	RONALD W. SCHOLZ
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



